I concur in the judgment and opinion, but wish to concur separately regarding the difference this court makes from the opinion in Conese v. Nichols, supra. Implicit in Conese is the idea that freedom of the press somehow relates only to professional journalists or to the media. This idea seems of recent vintage and perhaps has grown out of the shield laws enacted to protect journalists from disclosing their sources. It is a pernicious idea.
An analogy can be drawn to the 1st Amendment's freedom of religion. No one would seriously contend that freedom of religion is not a personal freedom that extends to all persons equally. No one would contend that persons who serve the religious needs of their community, the clergy, have some greater form of religious freedom which the Supreme Court may, or may not as in Conese, extend to a mere layman. To be sure, to preserve and protect religious freedom, privileges may be granted to the clergy such as the power to perform marriages, or the right of Roman Catholic priests to not testify regarding matters disclosed to them in a confessional. In a similar vein, professional journalists may not have to disclose their sources. This is, however, a privilege granted to them and does not extend, or diminish, the right of any person to hold an opinion and to express it freely by whatever means he chooses.
Some people own newspapers; some people write for newspapers; some people merely buy newspapers, but freedom of the press and the right of free expression for any of them is identical and indistinguishable. This correctly rejects the reasoning in Conese, which makes such distinctions.
Thus, I concur.
 JUDGMENT ENTRY
It is ordered that the judgment be affirmed and that appellee recover of appellant costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Pickaway County Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Harsha, J.: Concurs in Judgment  Opinion *Grey, J.: Concurs in Judgment  Opinion with Opinion
* Lawrence Grey, retired, sitting by assignment of the Ohio Supreme Court in the Fourth District.
  ________________________ Peter B. Abele, Judge